Per Curiam.
The motion to dismiss this appeal will have to be sustained. Passing the form of the bond, which in no manner describes or attempts to describe the judgment which is sought to be appealed from, the record shows that the judgment of non-suit was granted on the 13th day of September, 1893, but was not entered until the 11th day of September, 1894, when, on motion of plaintiff, the judgment was entered nunc pro tunc. On the 8th day of September, three days before the entry of the same, the appeal bond above referred to was executed, but the notice of appeal was not given until the 12th day of September, 1894, four days after the filing of the bond. The appeal will therefore be dismissed.